Citation Nr: 1745900	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  17-29 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1955 to July 1959.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2016 rating decision from the RO in Buffalo, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's tinnitus did not manifest in active service or to a compensable degree with one year following service discharge, and is not otherwise related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


II. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § (West 2014); Gilbert, 1 Vet. App. at 49. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).
Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that whether lay evidence is competent and sufficient in a particular case is a factual issue).

The Veterans Court has held that the presumptive diseases include tinnitus, at a minimum where there is evidence of acoustic trauma, as an organic disease of the nervous system. See Fountain v. McDonald, 27 Vet. App. 258 (2015).The Board notes that the term "acoustic trauma" was not defined by the Veterans Court in Fountain, nor is it defined under VA statutes or regulations. The term was used, but was not defined, in the rating schedule for tinnitus prior to 1999. Accordingly, it is appropriate to use a generally accepted medical definition. The University of Maryland Medical Encyclopedia defines acoustic trauma as "injury to the hearing mechanisms in the inner ear[...] due to very loud noise." See http://umm.edu/health/medical/ency/articles/acoustic-trauma.

In order for tinnitus to have become manifest to a degree of 10 percent, there must be competent evidence establishing the existence of the condition. 38 C.F.R. § 4.87, Diagnostic Code 6260.


III. Analysis

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for tinnitus.

In September 2016, on a VA Form 21-526EZ, the Veteran filed a claim for entitlement to service connection for tinnitus. He asserted that his tinnitus was due to working on a carrier deck during service. The Veteran has not contended that his tinnitus started in service, as he told the October 2016 VA examiner that he could not remember the onset of his tinnitus, but described the symptoms as recurring on and off for years and lasting 10 seconds to 30 to 60 seconds.

In going through the evidence of record, the Board finds as fact that the Veteran did not have tinnitus in service or within one year following service. For example, the contemporaneous service treatment records do not document tinnitus. More importantly, in a January 2003 VA treatment record, the Veteran reported experiencing hearing loss in service but that he did not have tinnitus at that time. Additionally, in multiple VA medical records beginning in 1997, the Veteran specifically denied having tinnitus when asked. See December 1997 and December 2003 VA treatment records and July 2012 and July 2014 VA examination reports. Thus, it was not a matter of the Veteran not reporting tinnitus (the record being silent), but the Veteran specifically denying experiencing tinnitus at those times. This would establish that the Veteran did not experience tinnitus in service and was not experiencing tinnitus for more than 50 years following service discharge. Such evidence tends to establish that tinnitus did not have its onset in service or within one year following service discharge. 

Further, in an October 2016 VA examination report, the examiner recounted the Veteran's history and recited the Veteran's complaints. The examiner reported that the Veteran had tinnitus one to two times per week lasting for minutes at a time. The Veteran informed the examiner that he heard a fan on and off for years and recently began hearing a siren once a week lasting from 10 seconds to 30 or 60 seconds. The Veteran reported he did not know when he had the onset of tinnitus The examiner reported that it was less likely than not (less than 50% probability) that the Veteran's tinnitus was caused by the Veteran's hearing loss or a result of military noise exposure. The examiner's rationale was that had the Veteran developed tinnitus from in-service noise exposure, it would have been noted continually from the time of the Veteran's VA audiology examination in 1998, when hearing loss was documented, but tinnitus was not. The Board accords this medical opinion high probative value, as the examiner reviewed the records and acknowledged that the Veteran was specifically denying tinnitus while at the same time reporting hearing loss. The examiner explained why he did not believe the tinnitus was related to the Veteran's in-service noise exposure, which was that the Veteran would have been experiencing tinnitus at the same time he experienced hearing loss.

The Veteran's lay statements to the October 2016 VA examiner regarding his observable symptoms for tinnitus are probative evidence. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002). He reported to the October 2016 examiner that he heard a fan on and off for years and he recently began hearing a siren. He reported that he could get this about once a week lasting from 10 seconds to 30 or 60 seconds. However, the Veteran's lay statements do not contend that his symptoms manifested during active service, within one year of service discharge, or have been continuous since active service. Therefore, such statements are less probative for VA disability purposes. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In the September 2017 informal hearing presentation (IHP), the Veteran's representative asserted that current research shows that tinnitus is "almost always [is] accompanied by hearing loss." The representative stated that because tinnitus was a "[p]urely subjective complaint[]," that the diagnosis of tinnitus is going to be based upon history as reported by the Veteran, coupled with reasonable inferences from the file. The representative added that consideration must be based upon the places and circumstances of the Veteran's service. The representative asserted that because the Veteran was service connected for hearing loss, "[i]t should follow that the Veteran's tinnitus is a result of the same traumatic event." However, as noted above, the Veteran specifically told a VA examiner that he did not have tinnitus in service (while having hearing loss at that time), and he specifically denied tinnitus in the 50 years following service discharge, while reporting hearing loss at the same time. The opinion provided by a VA examiner in October 2016 relied upon these facts and the Veteran's report of his symptoms that tinnitus did not have its onset in service until many years after service to conclude that it was less likely as not that tinnitus was related to in-service noise exposure. Therefore, the Board finds the assertions in the September 2017 IHP are not persuasive for establishing service connection for tinnitus. 

"It is the veteran's 'general evidentiary burden' to establish all elements of his claim." Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). Significantly, the Veteran has not presented or identified any contrary, competent and persuasive medical opinion that supports the claim for service connection for tinnitus. The Board also notes that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991). The Board finds that the evidence of record is negative for any persuasive evidence showing that the Veteran's tinnitus is related to his military service. 

In conclusion, the Board finds that the Veteran's tinnitus did not have its onset in service or within one year following service discharge or is otherwise related to service. In light of all of the above, the benefit-of-the-doubt rule is inapplicable and the claim for tinnitus is denied. See Gilbert.



ORDER

Entitlement to service connection for tinnitus is denied




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


